EXHIBIT 10.3

FIFTH AMENDMENT TO LEASE

THIS FIFTH AMENDMENT TO LEASE (“this Fifth Amendment”) is made as of this 30th
day of October, 2020 (“Effective Date”), between ARE-MARYLAND NO. 45, LLC, a
Delaware limited liability company, having an address at 26 North Euclid Avenue,
Pasadena, California  91101 (“Landlord”), and REGENXBIO INC., a Delaware
corporation, having an address at 9712 Medical Center Drive, Rockville,
Maryland  20850 (“Tenant”).

RECITALS

A.BMR-Medical Center Drive LLC, a Delaware limited liability company (“Original
Landlord”), and Tenant are parties to that certain Lease dated as of March 6,
2015 (“Original Lease”), as affected by that certain Acknowledgement of Term
Commencement Date and Term Expiration Date dated as of April 17, 2015, given by
Tenant in favor of Original Landlord, as amended by that certain First Amendment
to Lease dated as of September 30, 2015 (“First Amendment”), as further amended
by that certain Second Amendment to Lease dated as of November 23, 2015 (“Second
Amendment”), as further amended by that certain Third Amendment to Lease dated
as of July 21, 2017 (“Third Amendment”), and as further amended by that certain
Fourth Amendment to Lease dated as of April 20, 2018 (“Fourth Amendment”;
collectively, as amended, the “Existing Lease”), whereby Tenant leases certain
premises containing an aggregate of 49,360 rentable square feet located (i) in
the building at 9712 Medical Center Drive, Rockville, Maryland (“9712 Building”
and the premises leased therein, “9712 Building Premises”), and (ii) in the
building at 9714 Medical Center Drive in Rockville, Maryland (“9714 Building”
and the premises leased therein, “9714 Building Premises”) (collectively, the
“Premises”).

 

B.Original Landlord and Tenant are parties to that certain Space License
Agreement dated as of February 22, 2016, as amended by that certain First
Amendment to Space License Agreement dated as of July 21, 2017 (“License
Agreement”), whereby Tenant licenses certain storage space comprising
approximately 894 square feet located in the 9714 Building (“License Area”).

 

C.Original Landlord sold the 9712 Building and 9714 Building to Landlord, as
evidenced by a Special Warranty Deed dated as of May 8, 2018 and recorded on May
24, 2018 among the Land Records of Montgomery County, Maryland in Book 56100,
Page 90.

 

D.Landlord and Tenant desire to terminate the License Agreement effective as of
September 30, 2021 and, effective as of October 1, 2021, to amend the Rentable
Area of Tenant’s Premises at the 9714 Building to include the License Area,
hereinafter referred to as the “Storage Area Premises.”

 

E.Landlord and Tenant further desire to amend the Lease, among other things, to
extend the Term and abate certain Base Rent and to expand the Premises to
include the License Area.

 

AGREEMENT

Now, therefore, in consideration of the foregoing Recitals, the mutual promises
and conditions contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Landlord and
Tenant hereby agree that the Lease is amended as follows:

 

1.Definitions; Recitals.  Terms used in this Fifth Amendment but not otherwise
defined shall have the meanings set forth in the Existing Lease.  The Recitals
form an integral part of this Fifth Amendment and are hereby incorporated by
reference.

 

2.Termination of License Agreement. The License Agreement is hereby terminated
effective as of midnight Eastern Time on September 30, 2021, and Landlord and
Tenant shall have no

 

--------------------------------------------------------------------------------

Fifth Amendment to Lease Agreement – REGENXBIO Inc.Page - 2

 

 

further obligations under the License Agreement, except with respect to those
provisions that expressly survive the expiration or earlier termination of the
License Agreement (including, but not limited to, Section 21 [Indemnification]).

 

3.Lease of Storage Area Premises.  Landlord hereby leases to Tenant, and Tenant
hereby leases from Landlord, as of October 1, 2021, the Storage Area
Premises.  From and after October 1, 2021, the term “Premises,” as used in the
Lease and in this Fifth Amendment, shall mean the 9712 Premises and/or the 9714
Premises and/or the Suite 1114 Premises and/or the Suite 1214 Premises and/or
the Additional First Floor Premises and/or the Storage Area Premises,
individually and collectively, as the context dictates; the “9714 Building
Premises” shall include the 9714 Premises, the Suite 1114 Premises, the Suite
1214 Premises, the Additional First Floor Premises and the Storage Area Premises
and Exhibit A to the Existing Lease shall be deleted in its entirety and
replaced with Exhibit A to this Fifth Amendment.  All provisions of the Lease:
(a) applicable to the “9714 Premises” shall be applicable to the 9714 Premises
as defined in the First Amendment, together with the Suite 1114 Premises and the
Suite 1214 Premises, both as defined in the Third Amendment, the Additional
First Floor Premises as defined in the Fourth Amendment, and the Storage Area
Premises as defined herein, except to the extent otherwise specifically set
forth herein or in the Third Amendment or in the Fourth Amendment, and (b)
applicable to the “Premises” shall be applicable to the 9712 Premises, the 9714
Premises, the Suite 1114 Premises, the Suite 1214 Premises, the Additional First
Floor Premises, and the Storage Area Premises, except to the extent otherwise
specifically set forth herein or in the Third Amendment or in the Fourth
Amendment.

 

4.Rentable Area and Pro Rata Shares.  Effective as of October 1, 2021, the table
in Section 3 of the Fourth Amendment shall be deleted in its entirety and
replaced with the following:  

 

Definition or Provision

Means the Following (As of October 1, 2021)

Premises in 9712 Building

 

Approximate Rentable Area of 9712 Premises

10,833 square feet

Premises in 9714 Building

 

Approximate Rentable Area of 9714 Premises

19,056 square feet

Approximate Rentable Area of Suite 1114 Premises

5,319 square feet

Approximate Rentable Area of Suite 1214 Premises

11,000 square feet

Approximate Rentable Area of Additional First Floor Premises

3,152 square feet

Approximate Rentable Area of Storage Area Premises

894 square feet

Approximate Rentable Area for all Premises in the 9714 Building (total)

39,421 square feet

Building, Campus, Project Size

 

Approximate Rentable Area of 9712 Building

22,907 square feet

Approximate Rentable Area of 9714 Building

39,421 square feet






 

--------------------------------------------------------------------------------

Fifth Amendment to Lease Agreement – REGENXBIO Inc.Page - 3

 

 

Definition or Provision

Means the Following (As of the October 1, 2021)

Approximate Rentable Area of South Campus

93,019 square feet

Approximate Rentable Area of Project

215,619 square feet

Pro Rata Shares

 

Tenant’s Pro Rata Share of 9712 Building

47.29%

Tenant’s Pro Rata Share of 9714 Building for 9714 Premises

48.34%

Tenant’s Pro Rata Share of 9714 Building for Suite 1114 Premises

13.49%

Tenant’s Pro Rata Share of 9714 Building for Suite 1214 Premises

27.90%

Tenant’s Pro Rata Share of 9714 Building for Additional First Floor Premises

8.00%

Tenant’s Pro Rata Share of 9714 Building for Storage Area Premises

2.27%

Tenant’s Pro Rata Share of 9714 Building (total)

100.00%

Tenant’s Pro Rata Share of South Campus for 9712 Premises

11.65%

Tenant’s Pro Rata Share of South Campus for 9714 Premises

20.49%

Tenant’s Pro Rata Share of South Campus for Suite 1114 Premises

5.72%

Tenant’s Pro Rata Share of South Campus for Suite 1214 Premises

11.83%

Tenant’s Pro Rata Share of South Campus for Additional First Floor Premises

3.39%

Tenant’s Pro Rata Share of South Campus for Storage Area Premises

0.96

Tenant’s Pro Rata Share of South Campus for all Premises in the 9714 Building
(total)

42.39%

Tenant’s Pro Rata Share of Project for 9712 Premises

5.02%

Tenant’s Pro Rata Share of Project for 9714 Premises

8.84%

Tenant’s Pro Rata Share of Project for Suite 1114 Premises

2.47%

Tenant’s Pro Rata Share of Project for Suite 1214 Premises

5.10%

Tenant’s Pro Rata Share of Project for Additional First Floor Premises

1.46%

Tenant’s Pro Rata Share of Project for Storage Area Premises

0.41%

Tenant’s Pro Rata Share of Project for all Premises in the 9714 Building (total)

18.28%

 




 

--------------------------------------------------------------------------------

Fifth Amendment to Lease Agreement – REGENXBIO Inc.Page - 4

 

 

5.Permitted Use.  The term “Permitted Use” as used in the Lease shall mean,
individually and collectively, as the context dictates, the Permitted Use for
the 9712 Building and/or the 9714 Building and/or the Storage Premises and all
provisions of the Lease applicable to the “Permitted Use” shall be applicable to
each of the 9712 Premises, the 9714 Premises, the Suite 1114 Lab/Office
Premises, the Suite 1214 Premises, the Storage Premises, the Additional First
Floor Premises, and the Storage Area Premises, except to the extent otherwise
specifically set forth herein or in the Third Amendment or the Fourth
Amendment.  From and after the Effective Date, Tenant shall have the right to
use the Storage Area Premises, as a Permitted Use, for a freezer farm,
laboratory, office, and storage.

 

6.Term for Storage Area Premises.  The Term of the Lease for the Storage Area
Premises (“Storage Area Premises Term”) shall commence as of October 1, 2021,
and be co-terminous with the Term for the Premises.

 

7.Condition of Storage Area Premises.  Tenant acknowledges that (a) it is in
possession of and fully familiar with the condition of the Storage Area Premises
and, notwithstanding anything contained in the Lease to the contrary, agrees to
take the same in its condition “as is” as of October 1, 2021, and (b) Landlord
shall have no obligation to alter, repair, or otherwise prepare the Storage Area
Premises for Tenant’s occupancy or to pay for any improvements to the 9714
Building.  Tenant’s taking of possession of the Storage Area Premises shall
conclusively establish that the Storage Area Premises were at such time in good,
sanitary and satisfactory condition and repair; provided, however, that nothing
in this grammatical sentence shall take away from Landlord’s express obligations
under the Lease, including, without limitation, Landlord’s repair, maintenance,
restoration, and legal compliance obligations expressly set forth in the Lease.

 

8.Base Rent for Storage Area Premises.  From the Effective Date to September 30,
2021, Tenant shall continue to pay to Landlord the Fees when due and payable
under the License Agreement.  During the Storage Area Premises Term, Tenant
shall pay to Landlord as Base Rent for the Storage Area Premises, commencing on
October 1, 2021, as provided below in Section 14.

 

9.Additional Rent.  

 

a.In addition to Base Rent for the Storage Area Premises, commencing on October
1, 2021 and continuing during the Second Extension Term, Tenant shall pay to
Landlord as Additional Rent at times hereinafter specified in this Fifth
Amendment (i) Tenant’s Storage Area Premises Adjusted Share (as defined below)
for the Storage Area Premises, of Operating Expenses (as defined in the Existing
Lease) for (A) the 9714 Building, (B) the South Campus, and (C) the Project,
(ii) the Property Management Fee (as defined in the Existing Lease), and (iii)
any other amounts that Tenant assumes or agrees to pay under the provisions of
the Lease that are owed to Landlord, including any and all other sums that may
become due by reason of any default of Tenant or failure on Tenant’s part to
comply with the agreements, terms, covenants and conditions of the Lease to be
performed by Tenant, after notice and the lapse of any applicable cure periods.
Commencing on October 1, 2021 and continuing during the Second Extension Term,
to the extent that Tenant uses more than Tenant’s Pro Rata Share of any item of
Operating Expenses related to the Storage Area Premises, Tenant shall pay
Landlord for such excess in addition to Tenant’s obligation to pay Tenant’s Pro
Rata Share of Operating Expenses (such excess, together with Tenant’s Pro Rata
Share, “Tenant’s Storage Area Premises Adjusted Share”).

 

b.Tenant shall pay to Landlord on the first day of each calendar month of the
Term, as Additional Rent, commencing on October 1, 2021 and continuing during
the Second Extension Term, (i) the Property Management Fee, and (ii) Landlord’s
good faith estimate of Tenant’s Storage Area Premises Adjusted Share of
Operating Expenses with respect to the 9714 Building, the South Campus, and the
Project for such month.

 

c.Tenant’s responsibility for Tenant’s Storage Area Premises Adjusted Share of
Operating

 

--------------------------------------------------------------------------------

Fifth Amendment to Lease Agreement – REGENXBIO Inc.Page - 5

 

 

Expenses shall continue to the latest of (i) the date of termination of the
Lease with respect to the Storage Area Premises, (ii) the date Tenant has fully
vacated the Storage Area Premises, and (c) if termination of the Lease is due to
a default by Tenant, the date of rental commencement of a replacement
tenant.  Operating Expenses for the calendar year in which Tenant’s obligation
to share therein commences and for the calendar year in which such obligation
ceases shall be prorated on a basis reasonably determined by Landlord.  Expenses
such as taxes, assessments, and insurance premiums that are incurred for an
extended time period shall be prorated based upon the time periods to which they
apply so that the amounts attributed to the Storage Area Premises relate in a
reasonable manner to the time period wherein Tenant has an obligation to share
in Operating Expenses.

 

d.Notwithstanding anything in the Existing Lease to the contrary, in the event
Tenant’s Pro Rata Share of Operating Expenses, excluding Uncontrollable
Operating Expenses (defined below), with respect to the Storage Area Premises
increases by more than 5% annually, Tenant shall not be obligated to pay for any
Tenant’s Pro Rata Share of Operating Expenses, excluding Uncontrollable
Operating Expenses (defined below), with respect to the Storage Area Premises in
excess of such 5% increase (except to the extent that Tenant uses more than its
Pro Rata Share of such Operating Expense, as provided in Section 9.a
above).  For the purposes of this Section, “Uncontrollable Operating Expenses”
shall mean the costs of utilities, inspection fees and other costs required by
any Government Authority for continued compliance with Applicable Laws or to
comply with Applicable Laws that are first applicable to the 9712 Building, the
9714 Building, the South Campus and/or the Project (as applicable) after
October 1, 2021 with respect to the Storage Area Premises, snow removal, Real
Estate Taxes (as defined in the Existing Lease), and insurance.

 

10.Utilities and Services for the Storage Area Premises.  The provisions of
Section 11 of the First Amendment applicable to the 9714 Premises shall also
apply in the same manner to the Storage Area Premises.

 

11.Repairs and Maintenance of the Storage Area Premises.  The provisions of
Section 12 of the First Amendment applicable to the 9714 Premises shall also
apply in the same manner to the Storage Area Premises.  Specifically, with
respect to the 9714 Premises, the Suite 1114 Premises, the Suite 1214 Premises,
the Additional First Floor Premises, and the Storage Area Premises, Landlord
shall repair and maintain the structural and exterior portions and Common Area
of the 9714 Building and the Project, including roofing and covering materials;
foundations (excluding any architectural slabs, but including any structural
slabs); exterior walls; plumbing; fire sprinkler systems (if any); HVAC systems;
elevators; and electrical systems installed or furnished by Landlord.

 

12.Parking.  Notwithstanding the provisions of the Existing Lease, Tenant shall
not be entitled to any additional parking spaces related to the Storage Area
Premises.

 

13.Base Term Extension.  The Extension Term of the Existing Lease expires on
September 30, 2021.  The Base Term of the Lease with respect to the entire
Premises shall be extended for a period of 65 months (“Second Extension Term”),
beginning on October 1, 2021 and, unless otherwise extended or terminated in
accordance with the terms of the Lease, expiring on February 28, 2027.  The
Options to extend the Term as set forth in Section 42 of the Original Lease (as
affected by Section 15 of the Third Amendment) shall continue to be in full
force and effect and shall apply to the entire Premises.  In light of the
expiration date of the Second Extension Term, corresponding changes are
necessary for the expiration date of each of the Options.  Accordingly,
notwithstanding any contrary provision contained in the Lease, the Term
following any exercise by Tenant of the first Option would be extended until
February 28, 2030, and the Term following any exercise by Tenant of the second
Option would be extended until the Termination Date (as defined in that certain
Lease Agreement dated as of November 1, 2018 (as amended, the “9804 MCD Lease”)
between Landlord’s affiliate, ARE-Maryland No. 24, LLC, a Delaware limited
liability company, and Tenant, with respect to premises located at 9804 Medical
Center Drive, Rockville, Maryland  20850.  The expiration dates set forth in
this paragraph are summarized in the table below:

 

--------------------------------------------------------------------------------

Fifth Amendment to Lease Agreement – REGENXBIO Inc.Page - 6

 

 

 

Time Period

Expiration Date

Extension Term

September 30, 2021

Second Extension Term

February 28, 2027

First Option (if exercised by Tenant)

February 28, 2030

Second Option (if exercised by Tenant)

 

Termination Date (as defined in the 9804 MCD Lease)

 

14.Base Rent During Second Extension Term.  Subject to the Base Rent Abatement
(as defined below), the Base Rent for the entire Premises for the Second
Extension Term shall be as set forth below, without any further escalation and
any reference in the Existing Lease to escalation of Base Rent shall not apply
to the Second Extension Term.  Base Rent, as so adjusted, shall thereafter be
due as provided in the Lease.  Base Rent adjustments for any fractional calendar
month shall be prorated.

 

Base Rent for the entire 9712 Building Premises during the Second Extension
Term:

 

Dates

Square Feet of Rentable Area

Base Rent per Square Foot of Rentable Area

Annual Base Rent*

Monthly Base Rent*

10/1/2021– 09/30/2022

10,833

$30.72 annually

$332,789.76

$27,732.48

10/1/2022– 09/30/2023

10,833

$31.65 annually

$342,864.45

$28,572.04

10/1/2023– 09/30/2024

10,833

$32.60 annually

$353,155.80

$29,429.65

10/1/2024– 09/30/2025

10,833

$33.57 annually

$363,663.81

$30,305.32

10/1/2025– 09/30/2026

10,833

$34.58 annually

$374,605.14

$31,217.10

10/1/2026– 02/28/2027

10,833

$35.62 annually

$385,871.46

$32,155.96

 

Base Rent for the entire 9714 Building Premises during the Second Extension
Term:

 

Dates

Square Feet of Rentable Area

Base Rent per Square Foot of Rentable Area

Annual Base Rent*

Monthly Base Rent*

10/1/2021– 09/30/2022

39,421

$31.75 annually

$1,251,616.75

$104,301.40

10/1/2022– 09/30/2023

39,421

$32.71 annually

$1,289,460.91

$107,455.08

10/1/2023– 09/30/2024

39,421

$33.69 annually

$1,328,093.49

$110,674.46

10/1/2024– 09/30/2025

39,421

$34.70 annually

$1,367,908.70

$113,992.39

10/1/2025– 09/30/2026

39,421

$35.74 annually

$1,408,906.54

$117,408.88

10/1/2026– 02/28/2027

39,421

$36.81 annually

$1,451,087.01

$120,923.92

 

15.Base Rent Abatement.  Provided a Default does not then exist under the Lease,
Landlord hereby grants Tenant an abatement (“Base Rent Abatement”) of the Base
Rent payable under the Lease with respect to the entire Premises for the 5 month
period beginning on October 1, 2021 and ending on February 28, 2022. Thereafter,
Tenant shall pay the full amount of Base Rent due in accordance with the
provisions of the Lease.  The Property Management Fee set forth in
Section 9.2(w) of the Lease shall not be abated and shall be based on the amount
of Base Rent that would have been payable but for the Base Rent Abatement.

 

 

16.

Miscellaneous.

 

a.This Fifth Amendment is the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous oral
and written agreements and

 

--------------------------------------------------------------------------------

Fifth Amendment to Lease Agreement – REGENXBIO Inc.Page - 7

 

 

discussions.  This Fifth Amendment may be amended only by an agreement in
writing, signed by the parties hereto.

 

b.This Fifth Amendment is binding upon and shall inure to the benefit of the
parties hereto, their respective members, agents, employees, representatives,
officers, directors, divisions, subsidiaries, affiliates, assigns, heirs,
successors in interest and shareholders.

 

c.This Fifth Amendment may be executed in 2 or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  Counterparts may be delivered via facsimile, electronic
mail (including pdf or any electronic signature process complying with the U.S.
federal ESIGN Act of 2000, such as DocuSign) or other transmission method and
any counterpart so delivered shall be deemed to have been duly and validly
delivered and be valid and effective for all purposes.  Electronic signatures
shall be deemed original signatures for purposes of this Fifth Amendment and all
matters related thereto, with such electronic signatures having the same legal
effect as original signatures.

 

d.Landlord and Tenant each represents and warrants that it has not dealt with
any broker, agent or other person (collectively, “Broker”) in connection with
this Fifth Amendment and that no Broker brought about this Fifth Amendment,
other than Cresa Global, Inc. (“Cresa”).  Cresa, acting as Tenant’s broker,
shall be paid by Landlord pursuant to a separate agreement between Landlord and
Cresa.  Landlord and Tenant each hereby agree to indemnify and hold the other
harmless from and against any claims by any Broker, other than Cresa, claiming a
commission or other form of compensation by virtue of having dealt with Tenant
or Landlord, as applicable, with regard to this leasing transaction.

 

e.Except as amended and/or modified by this Fifth Amendment, the Lease is hereby
ratified and confirmed and all other terms of the Lease shall remain in full
force and effect, unaltered and unchanged by this Fifth Amendment.  In the event
of any conflict between the provisions of this Fifth Amendment and the
provisions of the Lease, the provisions of this Fifth Amendment shall
prevail.  Regardless of whether specifically amended by this Fifth Amendment,
all of the terms and provisions of the Lease are hereby amended to the extent
necessary to give effect to the purpose and intent of this Fifth Amendment.

 

 

[END OF PAGE]

 




 

--------------------------------------------------------------------------------

Fifth Amendment to Lease Agreement – REGENXBIO Inc.Page - 8

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amendment under
seal as of the day and year first above written.

 

TENANT:

 

REGENXBIO INC.,

a Delaware corporation

 

 

 

By: /s/ Ken Mills (SEAL)

Name: Ken Mills

Title: President & CEO

 

 

 

LANDLORD:

 

ARE-MARYLAND NO. 45, LLC,

a Delaware limited liability company

 

By:Alexandria Real Estate Equities, L.P.,

a Delaware limited partnership,

managing member

 

By:ARE-QRS CORP.,

a Maryland corporation,

general partner

 

 

By: /s/ Allison Grochola (SEAL)

Name: Allison Grochola

Title: Vice President RE Legal Affairs

 




 

--------------------------------------------------------------------------------

Fifth Amendment to Lease Agreement – REGENXBIO Inc.Page - 9

 

 

EXHIBIT A

 

[gsmhjpidpqkl000001.jpg]

[gsmhjpidpqkl000002.jpg]




 

--------------------------------------------------------------------------------

Fifth Amendment to Lease Agreement – REGENXBIO Inc.Page - 10

 

 

[gsmhjpidpqkl000003.jpg]

 